                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:18-CR-00021-1FL
                          NO. 5:18-CR-00021-2FL


UNITED STATES OF AMERICA                   )
                                           )
             v.                            )
                                           )
ROBERT MANLEY NARRON                       )
REYES JUAREZ PEREZ                         )


                           FINAL ORDER OF FORFEITURE

      WHEREAS, on May 23, 2019 and June 28, 2019 this Court entered

Preliminary Orders of Forfeiture pursuant to the provision of 21 U.S.C. § 853 and

18 U.S.C. § 924(d)(1), based upon the defendants’ plea of guilty to offenses as follows:

      ROBERT MANLEY NARRON - in violation of 21 U.S.C. § 846; and

      REYES JUAREZ PEREZ - in violation of 21 U.S.C. §§ 841(a)(1) and 846, and

      18 U.S.C. § 924(c)(1)(A)(i) and 2,

and agreement to the forfeiture of the property listed in the May 23, 2019 and June

28, 2019 Preliminary Orders of Forfeiture, to wit:

             a)     one .380 caliber handgun with serial number EB447690;

             b)     one Ruger .38 caliber handgun with serial number 540-35498;

             c)     one Taurus .44 caliber handgun with serial number TL858242;

             d)     one 7.62 X 39MM rifle with serial number N-PAP004660;

             e)     one ROSSI 22. caliber rifle with serial number S411220BS;

             f)     one SCCY 9mm handgun with serial number 157699;

                                               1

         Case 5:18-cr-00021-FL Document 187 Filed 05/12/20 Page 1 of 3
             g)     one Cobra .380 handgun with serial number CP086525;

             h)     two black magazines for rifles;

             i)     one barrel to a .410 gauge ROSSI rifle;

             j)     two magazines;

             k)     various parts of a handgun; and

             l)     any and all related ammunition;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between October 18,

2019 and November 16, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty of Maritime Claims and Asset Forfeiture Actions. Said published

notice advised all third parties of their right to the petition the court within sixty (60)

days from the first day of publication date for a hearing to adjudicate the validity of

their alleged legal interest in the forfeited property;

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

May 23, 2019 and June 28, 2019 Preliminary Orders of Forfeiture;

      AND WHERAS, the Government has advised the Court that the correct serial

numbers as to the subject firearms listed above as Item (a) is: EB447690, and Item

(g) is: CP086525;

      AND WHEREAS, the Government has advised the Court that Item (b) listed

above was reported stolen, and that the Government will not continue its efforts to

pursue judicial forfeiture as to this particular asset in this criminal forfeiture action.



                                            2

         Case 5:18-cr-00021-FL Document 187 Filed 05/12/20 Page 2 of 3
      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.      That the remaining personal property listed as Items (a) and (c) – (l) are

hereby forfeited to the United States. That the United States Marshals Service and/or

the United States Drug Enforcement Administration is directed to dispose of the

property according to law, including destruction.

      2.    That any and all forfeited funds shall be deposited by the United States

Department of Justice as soon as located or recovered into the Department of Justice’s

Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881(e).

      The Clerk is hereby directed to send copies of this Order to all counsel of record.

      SO ORDERED this 12th day of May, 2020.




                                  ________________________________
                                  LOUISE W. FLANAGAN
                                  United States District Judge




                                           3

           Case 5:18-cr-00021-FL Document 187 Filed 05/12/20 Page 3 of 3
